DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          TARNETTE MILLER,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1822

                          [September 12, 2019]

   Appeal from order denying rule 3.800(a) motion from the Circuit Court
for the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer,
Judge; L.T. Case No. 432010CF000292A.

  Tarnette Miller, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CONNER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.